DETAILED ACTION
Claim Objections
1.	Claims 1, 5, and 6 are objected to because of the following informalities:  The alphabetical prefixing “b) c) d) e) f) d) e)” in claim 1 appears to contain typographical errors and should be either deleted or replaced with standard english alphabetical order. A period should be inserted at the end of claim 1.  The word “theorof” should be replaced with the word “thereof” in claim 5 line 3. In claim 6, “aa” should be replaced with “a” in line 3. Appropriate correction is required.

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3. 	Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 1 recites the limitation "a molded insert" in line 4. It is unclear if the "a molded insert" is the same insert as the “molded squeaker insert section” recited previously in the claim or if the "a molded insert" is an additional element. Additionally, claim 1 recites the limitation “a second half joinable to the first half without structure within the second half” in line 5. It is unclear if no structure within the second half is required for joining the second half to the first half, or if the second half lacks an internal structure. Additionally, claim 1 recites the limitation “a malleable insert wherein a ribbed squeaker resides within the molded insert” in line 6. It is unclear if a ribbed squeaker resides in a malleable insert within the molded insert or if it is the molded insert itself that is malleable. It is further unclear if the “ribbed squeaker” is the same “proprietary squeaker” recited previously in the claim, or an additional squeaker. Additionally, claim 1 recites the limitation “a squeaker” in line 7. It is unclear if the “a squeaker” is the same “ribbed squeaker” or the “proprietary squeaker” recited previously in the claim, or if the “a squeaker” is an additional squeaker.  Additionally, claim 1 recites the limitation “the insert” in line 7. It is unclear if “the insert” is the same “malleable insert”, the “molded insert”, or the “molded squeaker insert section” recited previously in the claim.
	b. Claim 3 recites the limitation “the molded squeaker insert” in line 2. It is unclear if “the molded squeaker insert” is the “molded insert” or the “molded squeaker insert section” recited previously in claim 1. Additionally, claim 3 recites the limitation “the squeaker” in 3. It is unclear if the “squeaker” is the “ribbed squeaker” or the “proprietary squeaker” recited previously in claim 1. 
	c. Claim 5 recites the limitation “the one-piece squeaker housing” in line 1. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 5 recites the limitation “two circumferential ribs” in lines 1-2. It is unclear if the “two circumferential ribs” are the same “two circumferential ribs” recited previously in claim 1 or are two additional circumferential ribs. 
	d. Claim 6 recites the limitation “the exit aperture of the squeaker” in line 1. There is insufficient antecedent basis for this limitation in the claim as only “a covered squeaker exit port” was recited previously in claim 1.
	e. Claims 2 and 4 are rejected as depending upon a rejected claim.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simon (US Patent Publication 2016/0081303) in view of Specht (US Patent Publication 2011/0048337).  
	a. Regarding claim 1, Simon teaches a sound emitting pet ball comprising an outer shell 12 constructed of fabric [an outer felt covering 12 [0033]], an inner shell 15A, 15B which has a molded squeaker insert 18 section, a first half 14B with a molded insert for receiving a proprietary squeaker 24 [As shown in FIGS. 2 and 3, a squeaker housing 18 is integrally molded into the inside wall 15B of one of the two ball toy parts 14B [0035]], a second half 14A joinable to the first half without structure within the second half [parts 14A, 14B are bonded together along respective abutting rim edges 16A, 16B (FIG. 8) [0034]], a malleable insert wherein ribbed 19 squeaker 24 [Barbs 19 on the squeaker tube 25 secure the squeaker 24 in the hole 22 [0039]] resides within the molded insert [squeaker housing 18 of a diameter to slidably receive a tube 25 of a squeaker 24 [0036]] and is secured within the insert, and a covered squeaker exit port 30 [FIGS. 7-9].
Simon does not specifically teach two circumferential ribs molded to the squeaker. Specht teaches two circumferential ribs 112, 114 molded to squeaker 108 [ribs 112, 114, 116 may extend around the surface 110 [0027]] for the purpose of providing a pet toy having a squeaker with ribs that extend around its surface to prevent removal of the squeaker when the toy is compressed.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the ball taught by Simon to include two circumferential ribs molded to the squeaker as taught by Specht because doing so would have provided a pet toy having a squeaker with ribs that extend around its surface to prevent removal of the squeaker when the toy is compressed.  
	b. Regarding claim 2, Simon in view of Specht teaches (references to Simon) a sound emitting pet ball as in claim 1 wherein outer shell 12 of the ball is constructed of a wooly fabric such as felt, and which outer shell covers the entirety of the ball [an outer felt covering 12 [0033]].
c. Regarding claim 3, Simon in view of Specht teaches (references to Simon) a sound emitting pet ball as in claim 1 having inner shell 15A, 15B.  Simon further teaches inner shell 15A, 15B is a malleable material and responds to compression as well as housing molded squeaker insert 18 which insert will move in response to pressure from an animal bite [outer wall 15A, 15B, each molded separately from the other, from a suitable tough elastomeric material well known in the field able to withstand biting and sustained chewing by a dog [0034]] to an extent that squeaker 24 will not break within the insert and possibly dislodge from the ball [the housing 18 is made thick enough, i.e., advantageously about the same thickness as the walls 15A, 15B (approximately 3 mm) defining each ball toy part 14A, 14B so as to substantially reinforce the walls 15A, 15B of the ball parts 14A. 14B and substantially improve the protection for the squeaker 24 against its being crushed by the chewing and biting of the pet toy 10 by a pet, preferably to more than double the protection of the squeaker 24 assembled therein [0041]].
d. Regarding claim 4, Simon in view of Specht teaches (references to Simon) a sound emitting pet ball as in claim 1 wherein second half 14A of the ball is hollow [FIGS. 2, 4, 5] to allow air flow without obstruction within the ball when halves 14A, 14B are joined together via heat and fixatives [parts 14A, 14B are bonded together along respective abutting rim edges 16A, 16B (FIG. 8) [0034]].
e. Regarding claim 5, Simon in view of Specht teaches (references to Specht) a sound emitting pet ball as in claim 1 wherein the one-piece squeaker 108 housing has two circumferential ribs 112, 114 [ribs 112, 114, 116 may extend around the surface 110 [0027]] which keep it within squeaker insert in response to shifting caused by the pressure of a pet's bite [ribs 112, 114, 116 may have a vertical surface 120 which may prevent the removal of the squeaker assembly 108 [0036]] and compression thereof so that the squeaker does not break.
f. Regarding claim 6, Simon in view of Specht teaches (references to Simon) a sound emitting pet ball as in claim 1 having exit aperture 30 of squeaker 24. Simon further teaches exit aperture 30 of squeaker 24 is flush with inner shell 15B but is covered by outer shell 12 [FIGS. 2, 7] so that noise may still be emitted while squeaker 24 is not contacted directly by a pet in an effort to provide longevity of the ball and safety for the pet.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY R LARSEN/Examiner, Art Unit 3643